MEMO ENDORSED
                         Case 1:20-cv-00559-ER Document 23 Filed 05/12/20 Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF NEW YORK


            KEYBANK NATIONAL ASSOCIATION, Civil Action No.: 1:20-cv-559-ER

                                       Plaintiff,                 NOTICE OF PLAINTIFF’S MOTION
                                                                  FOR DEFAULT JUDGMENT
                         v.

            DIRECT BUILDING PRODUCTS CORP.,
            and YOEL DEEN,
                                       Defendants.


                   PLEASE TAKE NOTICE that upon the Declaration of Dafney Dubuisson Stokes, Esq.,

           and the exhibits attached thereto, the Proposed Default Judgment Order, and Non-Military

           Declaration, Statement of Damages, and Certificate of Service, the undersigned, on behalf of

           Plaintiff, will move this Court before the Hon. Edgardo Ramos, U.S.D.J., at the United States

           Courthouse, Southern District of New York, 500 Pearl Street, New York, NY 10007, at a date and

           time to be determined by the Court, for an Order pursuant to Fed. R. Civ. Pro. 55(b)(2) and 9

           U.S.C. § 9 et seq., for:

                   1. Entry of default judgment against Defendants Direct Building Products Corp., and Yoel

                         Deen;

                   2. Declaring that Defendants owe $514,568.51, plus interest, as set forth in the Statement

                         of Damages and Clerk’s Certificate of Default; and

                   3. Awarding Plaintiff such other and further relief as the Court deems just and proper.
The motion is DENIED without prejudice for failure to conform
to this Court's Individual Rules. The plaintiff is directed to refile   WONG FLEMING
a proposed Order to Show Cause and supporting                           Attorneys for Plaintiff
documentation as prescribed by Attachment A of this Court's             KeyBank National Association
Individual Date:
           Rules. May 11, 2020                                  By:      /s/ Dafney Dubuisson Stokes
                                                                        Dafney Dubuisson Stokes, Esq.
SO ORDERED.                                                             300 East 42nd Street, 14th Floor
                                                                        New York, New York 10017
                                                                        Tel.: (212) 643-9668
                                                                        Fax: (212) 643-9640
                                                                        dstokes@wongfleming.com
         May. 12, 2020
